Case 1:20-cv-04651-SDG Document 6-10 Filed 11/17/20 Page 1 of 6




                         Ex. J to TRO Motion:
                           O'Neal Affidavit
Case 1:20-cv-04651-SDG Document 6-10 Filed 11/17/20 Page 2 of 6




                         Ex. J to TRO Motion:
                           O'Neal Affidavit
Case 1:20-cv-04651-SDG Document 6-10 Filed 11/17/20 Page 3 of 6




                         Ex. J to TRO Motion:
                           O'Neal Affidavit
Case 1:20-cv-04651-SDG Document 6-10 Filed 11/17/20 Page 4 of 6




                         Ex. J to TRO Motion:
                           O'Neal Affidavit
Case 1:20-cv-04651-SDG Document 6-10 Filed 11/17/20 Page 5 of 6




                         Ex. J to TRO Motion:
                           O'Neal Affidavit
Case 1:20-cv-04651-SDG Document 6-10 Filed 11/17/20 Page 6 of 6




                         Ex. J to TRO Motion:
                           O'Neal Affidavit
